Name: Commission Regulation (EEC) No 3667/92 of 18 December 1992 amending Regulation (EEC) No 1840/92 in regard to the time limit for notification to the Commission of product quantities covered by admissible applications
 Type: Regulation
 Subject Matter: plant product;  political geography;  Europe;  organisation of transport;  trade policy
 Date Published: nan

 19.12.1992 EN Official Journal of the European Communities L 370/50 COMMISSION REGULATION (EEC) No 3667/92 of 18 December 1992 amending Regulation (EEC) No 1840/92 in regard to the time limit for notification to the Commission of product quantities covered by admissible applications THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/92 of 25 February 1992 on temporary compensation fo the impact of the situation in Yugoslavia on transport of fresh fruit and vegetables from Greece (1), and in particular Article 4 thereof, Whereas Article 3 of Commission Regulation (EEC) No 1840/92 (2) laying down detailed rules for the application of Regulation (EEC) No 525/92 sets a two month time limit for notification to the Commission of the overall quantities of products coveres by admissble applications, whereas this time does not enable the competent Greek authorities to effect the necessary scrutiny and should therefore be extended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EEC) No 1840/92, Not later than two months after ... is replaced by Not later than four months after .... Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 58, 3. 3. 1992, p. 1. (2) OJ No L 187, 7. 7. 1992, p. 28.